NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAISY OZIM,                                     No. 21-15099

                Plaintiff-Appellant,            D.C. No. 4:20-cv-05465-PJH

 v.
                                                MEMORANDUM*
CITY AND COUNTY OF SAN
FRANCISCO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Daisy Ozim appeals pro se from the district court’s judgment dismissing as

frivolous her 42 U.S.C. § 1983 action alleging a conspiracy. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.

§ 1915(e)(2). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed as frivolous Ozim’s action because

Ozim’s allegation that a member of the San Francisco Board of Supervisors

conspired with two assailants to murder Ozim lacked any arguable basis in law or

fact. See Neitzke v. Williams, 490 U.S. 319, 325 (1989) (concluding that a

frivolous claim “lacks an arguable basis either in law or in fact” and that “[the]

term ‘frivolous’ . . . embraces not only the inarguable legal conclusion, but also the

fanciful factual allegation”).

      The district court did not abuse its discretion by denying leave to amend

because it had granted Ozim leave to amend an identical complaint in a related

action and Ozim did not cure the deficiencies. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review); Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir.

2009) (“[W]here the plaintiff has previously been granted leave to amend and has

subsequently failed to add the requisite particularity to its claims, the district

court’s discretion to deny leave to amend is particularly broad.” (internal quotation

marks omitted)).

      Ozim’s motion for permission to proceed in forma pauperis (“IFP”) (Docket

Entry No. 4) is denied as unnecessary because her IFP status continues on appeal.

The Clerk is directed to file the opening brief at Docket Entry No. 3.

      AFFIRMED.


                                            2                                        21-15099